Citation Nr: 0021139	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-29 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 7, 1989, 
for the grant of service connection for Hodgkin's disease.

2.  Entitlement to an effective date prior to February 12, 
1997, for the grant of service connection for hypertension.

3.  Entitlement to an effective date prior to February 12, 
1997, for the grant of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for Hodgkin's disease 
and assigned a noncompensable evaluation for that disability, 
effective June 7, 1989.  The veteran perfected a timely 
appeal of that decision, disagreeing with the effective date 
assigned for the award of service connection for Hodgkin's 
disease.

This appeal also arises from a June 1997 rating action, which 
granted service connection for hypertension and 
hypothyroidism as secondary to the service-connected 
Hodgkin's disease and assigned a schedular 10 percent 
evaluation for each disability, effective February 12, 1997.  
The veteran perfected a timely appeal of that decision, 
disagreeing with the effective date assigned for the award of 
service connection for hypertension and hypothyroidism as 
secondary to the service-connected Hodgkin's disease.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the St. Petersburg, Florida, RO, in 
May 2000.  The member of the Board who held the hearing is 
making the decision in this case and is the signatory to this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The initial claim for entitlement to service connection 
for Hodgkin's disease, claimed as secondary to Agent Orange 
exposure, was received on June 7, 1989.

3.  VA recognized Hodgkin's disease as a disease associated 
with exposure to Agent Orange during service in Vietnam, 
effective February 3, 1994.

4.  By a stipulation in a California District Court case, it 
was established that effective dates of allowances of 
benefits for residuals of Agent Orange exposure, based on 
claims filed after May 2, 1989, and stayed by a moratorium 
which was lifted in February 1994, would be based on the 
later of the date the claim was filed or the date on which 
the disability occurred.

5.  The initial claim for entitlement to service connection 
for hypertension and hypothyroidism as secondary to the 
service-connected Hodgkin's disease was received on 
February 12, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 7, 1989, 
for the grant of service connection for Hodgkin's disease are 
not met.  38 U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (1999).

2.  The criteria for an effective date prior to February 12, 
1997, for the grant of service connection for hypertension 
are not met.  38 U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).

3.  The criteria for an effective date prior to February 12, 
1997, for the grant of service connection for hypothyroidism 
are not met.  38 U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received on June 25, 
1975.  In the space numbered 25, which referred to "nature 
of sickness, disease or injuries for which this claim was 
made and date each began," the veteran related that he had a 
stomach obstruction, a tumor under the right arm, and severe 
weight loss during active service.

A summary of Department of Veterans Affairs (VA) 
hospitalization dated from June 1975 to July 1975 included 
diagnoses of Hodgkin's disease, lymphocyte, depletion type, 
Stage IVB.

In an administrative decision dated on September 24, 1975, 
the RO, in essence, determined that the veteran's character 
of discharge for the period August 14, 1964, to October 20, 
1967, was under dishonorable conditions.  It was indicated 
that the veteran served on active duty with the U.S. Army 
from November 5, 1962, to August 13, 1962, re-enlisted on 
August 14, 1964, and was discharged on October 20, 1967 under 
other than honorable conditions.  It was also indicated that 
the veteran was not eligible for complete separation when 
discharged on August 13, 1964.  It was further indicated the 
facts and circumstances surrounding the veteran's other than 
honorable discharge showed that he received one Summary Court 
Martial, two Special Court Martials and three Article 15's.  
Moreover, it was indicated that the records revealed 299 days 
of lost time by the veteran consisting of 130 days A.W.O.L. 
and 169 confinement.  VA regulations provide that a discharge 
issued for willful misconduct and persistent misconduct be 
considered a dishonorable discharge.  It was reasoned, in 
effect, that the veteran's Summary Court Martial, two Special 
Court Martials, and three Article 15's and 299 days lost time 
was clearly evidence of willful and persistent misconduct.

In a letter dated on September 26, 1975, the RO informed the 
veteran that his character of discharge determination was 
found to be unfavorable.  It was noted that the veteran's 
discharge from military service on October 20, 1967, was 
found to have been issued under dishonorable conditions.  It 
was also noted that, as a consequence, the period of service 
upon which that discharge was based does not qualify him for 
the benefit he applied for, or for any other gratuitous 
benefits under laws administered by the VA.  It was further 
noted that this decision also had the effect of precluding 
entitlement to gratuitous VA benefits for the veteran's 
dependents and survivors.  

In a decision dated on September 10, 1976, the Board 
determined that the veteran's character of discharge from 
military service in October 1967 was such as to preclude any 
grant of VA pension benefits.  According to that Board 
decision, it was reasoned that the veteran had active 
military service from November 1962 to October 1967 and was 
discharged in October 1967 under other than honorable 
conditions; and that, during his service, he received 
nonjudicial punishment and was convicted by 1 summary court 
martial and 2 special courts-martial for eight periods of 
being absence without leave totaling 130 days.  In essence, 
the Board concluded that the veteran's character of discharge 
for service in October 1967 was under other than honorable 
conditions and was on account of willful and persistent 
misconduct.

In an administrative decision dated on September 29, 1976, 
the RO determined that the character of discharge 
determination prepared on September 24, 1975, was amended to 
show that the veteran's discharge for the period August 14, 
1964, to October 20, 1967, was issued under dishonorable 
conditions.  Significantly, it was indicated that the Service 
Department had corrected the veteran's records to show that 
he was eligible for complete and unconditional separation 
from the military service at the time of his honorable 
discharge on August 13, 1964.  It was reasoned, in effect, 
that the Service Department had changed the records to show 
that the veteran was eligible for complete separation after 
his first period of active duty, and that this character of 
discharge determination was applicable only to the second 
period of service.

A summary of VA hospitalization dated from February 1978 to 
March 1978 included a diagnosis of thyrotoxicosis.

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received on August 14, 1980, the veteran 
indicated that he wished to apply for service connection for 
Hodgkin's disease.

In an administrative decision dated in May 1981, the RO 
determined that the veteran's character of discharge or 
release for the period of service from August 14, 1964, to 
October 20, 1967, was issued under other than dishonorable 
conditions.  It was indicated that the veteran received a 
special upgraded discharge under the DOD Discharge Review 
Program (Special) on June 2, 1977, and was given a second 
favorable review by the United States Army Discharge Review 
Board on May 1, 1978, under the provisions of Public Law 95-
126 and had been found to be free of any of the conditions 
specified in VA Regulation 1012(c) as bars to benefits.

By a rating decision dated on August 13, 1981, the RO denied 
service connection for Hodgkin's disease on a direct basis.

According to a letter dated on August 24, 1981, the RO 
informed the veteran that his claim for disability benefits 
was denied inasmuch as the evidence did not establish service 
connection for Hodgkin's disease.

The Board notes that the law grants a period of one year from 
the date of the notice of the result of the initial 
determination for initiating an appeal by filing a notice of 
disagreement; otherwise, that determination becomes final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  A notice of 
disagreement was not received within one-year period 
following the dated of the August 1981 notice.  Therefore, 
the August 1981 RO letter is final.

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received on June 7, 1989, the veteran noted, in 
pertinent part, that he wished to apply for service 
connection for Hodgkin's disease, high blood pressure 
(hypertension), and Graves' disease (hypothyroidism), to 
include as secondary to Agent Orange exposure.

A VA outpatient treatment record dated on June 13, 1989, 
included diagnoses of hypertension, not controlled and 
hypothyroidism.

By a rating decision dated on December 4, 1989, the RO denied 
service connection for Hodgkin's disease, to include as 
secondary to Agent Orange exposure.  The veteran perfected a 
timely appeal to that decision.

In a letter dated on December 8, 1989, the RO, in essence, 
informed the veteran that his claim for disability benefits 
was denied inasmuch as the evidence did not establish service 
connection for Hodgkin's disease, to include as secondary to 
Agent Orange exposure.

In a statement in support of his claim received on 
February 7, 1990, the veteran requested that his claims for 
disabilities based on dioxin exposure (Agent Orange) be 
withdrawn and that the claims for Hodgkin's disease, Graves' 
disease, and high blood pressure be based on his military 
service.

By a rating action dated on February 21, 1990, the RO denied 
service connection for hypertension and Graves' disease on a 
direct basis.  The veteran perfected a timely appeal to that 
decision.

In September 1992, the Board remanded this case to the RO to 
contact the veteran to clarify whether he was claiming 
service connection for hypertension, Graves' disease, and 
Hodgkin's disease as secondary to his alleged exposure to 
Agent Orange; and to issue a formal rating action on whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for Hodgkin's disease.

In a decision dated in June 1994, the Board determined that 
the evidence received since the RO denied service connection 
for Hodgkin's disease in August 1981 was not new and 
material; that the RO decision in August 1981 denying the 
veteran's claim of entitlement to service connection was 
final and may not be reopened; that Graves' disease was not 
incurred in or aggravated by military service; that Graves' 
disease was not proximately due to or the result of a 
service-connected disability; that service connection was not 
incurred in or aggravated by military service, and may not be 
presumed to have been incurred in service; and that 
hypertension was not proximately due to or the result of a 
service-connected disability.

In a statement in support of his claim received on August 30, 
1996, the veteran stated that he desired to submit a claim 
for service connection for Hodgkin's disease regarding the 
revised regulations pertaining to service connection for 
herbicide exposure.

By a rating action dated in November 1996, the RO granted 
service connection for Hodgkin's disease and assigned a 
noncompensable evaluation for that disability, effective from 
June 7, 1989.

In a statement in support of claim received on February 12, 
1997, the veteran, in pertinent part, requested that this 
letter be considered as a notice of disagreement with the 
effective date of his award of service connection for 
Hodgkin's disease.  Additionally, the veteran stated that he 
desired to submit a new claim for Graves' disease and 
hypertension as a direct result of chemotherapy received for 
his service-connected Hodgkin's disease.

According to the report of a VA hematologic examination 
conducted in March 1997, the examiner concluded that the 
veteran's hypertension and Graves' disease were secondary to 
his Hodgkin's disease.


By a rating action dated in June 1997, the RO granted service 
connection for hypertension and hypothyroidism (also claimed 
as Graves' disease) as secondary to the service-connected 
Hodgkin's disease.

The veteran testified before a member of the Board at the RO 
in May 2000 that the effective date for his Hodgkin's disease 
should be from 1977.  He stated that he was sent for a biopsy 
in 1966 during active service and that his service medical 
record dated on September 27, 1967 revealed that he had an 
enlarged gland in the right lower quadrant of the groin.  He 
reported that he believed that these were early 
manifestations of Hodgkin's disease.  He mentioned that he 
was diagnosed with Hodgkin's disease in 1975 and that he 
underwent chemotherapy for approximately 1 year.  He said 
that he received 100 percent disability benefits from the 
Social Security Administration (SSA) in June 1975, but that 
the 100 percent disability benefits were removed by SSA in 
1982.  He indicated that he had a baseball-sized tumor 
removed at a hospital in New Jersey in October 1970.  He 
asserted that his condition was misdiagnosed as lymphoma and 
that it was actually Hodgkin's disease.  He stated that 
further testing was performed when he was in a VA hospital 
and that he was diagnosed as having Hodgkin's disease and not 
lymphoma.  He also testified that he was diagnosed with 
Graves' disease in 1978 and hypertension in 1979.

II.  Grant of Service Connection

Service connection will be granted if it is shown that an 
injury or disease was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for certain chronic disorders, including Hodgkin's 
disease and hypertension, if they become manifested to a 
compensable degree within one year from the date of discharge 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Finally, 
service connection for certain diseases may be granted 
presumptively pursuant to a liberalizing law if the veteran 
was exposed to herbicides during service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e)(effective February 3, 1994).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  These 
diseases did not include Hodgkin's disease.  38 U.S.C.A. 
§ 1116(a)(2)(A)(B)(C) (West 1991).  The law also provided 
that when it was determined by the Secretary that a positive 
association existed between the exposure of humans to an 
herbicide agent and the occurrence of a disease, regulations 
would be prescribed extending the presumption of service 
connection to that disease.  38 U.S.C.A. § 1116(b)(1).

The regulations published pertaining to these claims are 
found in 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).  Section 
3.309(e) was amended on February 3, 1994, to add Hodgkin's 
disease as a presumptive disease associated with exposure to 
certain herbicide agents.  59 Fed. Reg. 5106-5107 (February 
3, 1994).  Prior to this time, service connection for 
Hodgkin's disease was granted only if it were manifested in 
service or to a compensable degree within one year of 
discharge.  The Agent Orange Law, in effect, liberalized the 
law and created a presumption of service connection for 
veterans exposed to certain herbicides who developed diseases 
many years after service.  As indicated above, that 
presumption was extended to Hodgkin's disease in February 
1994.

III.  Effective Date of Claim

VA Regulations pertaining to the effective date for the award 
of service connection based on an original claim provides, in 
part, as follows:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (a) 
(1999).

However, 38 U.S.C.A. § 5110(g), provides an exception for 
§ 5110(a) in cases where service connection was granted 
pursuant to a liberalizing law: The former law provides that 
subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).

The implementing regulation for 38 U.S.C.A. § 5110(g) 
provides that:

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
In order to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of the 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.

(3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or

VA issue, benefits may be authorized for 
a period of 1 year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114(a).

A.  Hodgkin's Disease

The veteran currently contends that he is entitled to an 
effective date of entitlement to service connection back to 
the mid-1970's when Hodgkin's disease was diagnosed by VA or 
when his initial Veteran's Application for Compensation or 
Pension, was received on June 25, 1975.

A review of the evidence in this case discloses that the 
veteran was discharged from active service in October 1967; 
that Hodgkin's disease was diagnosed in a summary of VA 
hospitalization dated from June 1975 to July 1975; and that 
the veteran filed a claim for service connection for 
Hodgkin's disease, claimed as secondary to Agent Orange 
exposure, on June 7, 1989.

Service connection for Hodgkin's disease was granted pursuant 
to the Agent Orange Law of 1991 and the February 3, 1994, 
amendment to 38 C.F.R. § 3.309(e) added Hodgkin's disease as 
a presumptive disease associated with exposure to certain 
herbicide agents.  In other words, benefits could not have 
been granted to the veteran prior to this time, even if he 
had filed a prior claim as asserted.  Until this regulation 
was finalized, there was no legal basis for granting service-
connected compensation benefits for this disease based on 
service in Vietnam and presumptive Agent Orange exposure.  
Additionally, the plain language of section 5110(g) prohibits 
an award of benefits granted pursuant to a liberalizing law 
prior to the effective date of legislation.  Without further 
statutory language granting an earlier effective date of a 
regulation, the presumption is applicable from the date of 
publication.  The amendment to 38 C.F.R. § 3.309(e) was 
published on February 3, 1994, and specifically indicated 
that it was effective as of that date.  It is clear from the 
record, that an effective date of February 3, 1994, will not 
be advantageous to the veteran.

The Final Stipulation and Order entered in Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., 
May 2, 1989), which is binding on VA, contains provisions 
governing effective dates of entitlement applicable to 
certain groups of claimants and the VA is bound by these 
provisions. Under the Nehmer stipulation, when the Secretary 
of Veterans Affairs issues regulations under Public Law 102-4 
establishing a presumption of service connection for a 
disease associated with herbicide exposure, VA will review 
herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) Denied under 
regulations voided by the court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations.

The veteran's claim falls within the provisions of that 
stipulation.  The court in Nehmer issued its decision on May 
2, 1989, and the regulation which added Hodgkin's disease as 
a presumptive disease was issued on February 3, 1994.  The 
veteran filed a claim for service connection for Hodgkin's 
disease, claimed as secondary to Agent Orange exposure, on 
June 7, 1989.  Hence, the veteran's claim falls within the 
second category because it was filed after the date of the 
court's decision and before the issuance of the new 
regulations.

The stipulation further provides that when benefits are 
awarded under such reviews, the effective date of entitlement 
will be based on the later of the date of receipt of claim or 
the date on which disability or death occurred, subject to 
the provisions of 38 U.S.C.A. § 5110(b)(1) and (d)(1) 
allowing earlier effective dates in some cases where claims 
were filed within one year of service discharge or death.  
This is not the situation in this case.  The veteran's claim 
for service connection for Hodgkin's disease, claimed as 
secondary to Agent Orange exposure, was received by the RO in 
June 1989, and the record indicates that his disability 
occurred sometime in 1975.  According to the stipulation, the 
later date applies.  Hence, the veteran is entitled to an 
effective date of June 7, 1989, for a grant of service 
connection and compensation for Hodgkin's disease.  That is 
the effective date assigned by the RO.

The veteran's assertion that the date of claim should be in 
1975 when he filed an initial claim for service connection 
for Hodgkin's disease is without merit.  In VAOPGCPREC 15-95 
(O.G.C. Prec. 15-95), 60 Fed.Reg. 43, 187 (1995), the General 
Counsel held that the Nehmer Stipulation did not apply to 
service connection for claims which were not denied under the 
former 38 C.F.R. § 3.311(a) (providing a presumption of 
service connection for claims based upon exposure to certain 
herbicides).  The Board is bound by the precedent opinions of 
the General Counsel. 38 U.S.C.A. § 7104 (West 1991 and Supp. 
1998).  Therefore, the question of whether a final decision 
on his "original claim" was ever promulgated has no affect 
on the issue now before the Board, as the underlying basis 
for any "prior claim" was not under the provisions of 38 
C.F.R. § 3.311(a).

In Sabonis v. Brown, 6 Vet.App. 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  The veteran has currently been granted an effective 
date of June 7, 1989, the date he filed a claim for service 
connection for Hodgkin's disease, claimed as secondary to 
Agent Orange exposure.  He has not cited any legal authority, 
statute, regulation or court case, which would permit making 
the effective date of the award of service connection earlier 
than this date.  Hence, the law controls and not the facts.  
Accordingly, the Board finds that the veteran is not entitled 
to an effective date earlier than June 7, 1989, for a grant 
of service connection and compensation for Hodgkin's disease.

B.  Hypertension and Hypothyroidism

The veteran essentially contends that an effective date no 
later than June 7, 1989, should be assigned for the award of 
service connection for hypertension and hypothyroidism, 
claimed as secondary to the service-connected Hodgkin's 
disease.

A review of the evidence discloses that the veteran's initial 
claim for VA benefits based on service connection for 
hypertension and hypothyroidism, claimed as secondary to the 
service-connected Hodgkin's disease was received on 
February 12, 1997.  In a VA hematologic examination performed 
in March 1997, the examiner concluded that the veteran's 
hypertension and Graves' disease were secondary to his 
Hodgkin's disease and mechlorethamine, vincristine (Oncovin), 
procarbazine, and prednisone (MOPP) therapy.  By a rating 
action dated in June 1997, the RO granted service connection 
for hypertension and hypothyroidism and awarded the veteran 
an effective date of February 12, 1997, which was the date of 
receipt of the veteran's claim for benefits by the VA.  Under 
the applicable statutory and regulatory provisions, this date 
is accordingly the correct effective date for the subsequent 
granting of service connection for that disorder.  The Board 
observes that the record does not contain any communications 
prior to 1997, which would qualify as a claim for entitlement 
to service connection for hypertension and hypothyroidism, 
claimed as secondary to the service-connected Hodgkin's 
disease.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than February 12, 1997, for the 
grant of service connection for hypertension and 
hypothyroidism, claimed as secondary to the service-connected 
Hodgkin's disease.  38 U.S.C.A. § 5110 (West 1991).


ORDER

Entitlement to an effective date prior to June 7, 1989, for 
the grant of service connection for Hodgkin's disease is 
denied.

Entitlement to an effective date prior to February 12, 1997, 
for the grant of service connection for hypertension is 
denied.

Entitlement to an effective date prior to February 12, 1997, 
for the grant of service connection for hypothyroidism is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

